Citation Nr: 1140941	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  05-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to an increased initial evaluation for lumbar myositis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active service from September 1995 until April 1996, and from December 1997 until February 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was remanded by the Board in February 2007 for additional notice to the Veteran and in December 2007 for additional evidentiary development.  The Veteran's claim for service connection was again remanded by the Board in December 2009 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In particular, the December 2009 remand order instructed that the Veteran should be accorded a VA examination to include a detailed account of all manifestations of the service-connected back disability and any related neurological abnormalities present.  The examiner was requested to provide an opinion as to whether the disc disease noted in August 2009 is related to the service-connected disability, to include consideration of whether it is a progression of the service-connected lumbar myositis.  The examiner was asked to provide a complete rationale for all conclusions reached.  

During the course of the remand, the Veteran was examined by VA for compensation and pension (C&P) purposes in March 2010.  The diagnosis was lumbar strain with no evidence of straightening of lumbar spine to suggest inflammatory changes.  The examiner noted the Veteran's back resulted in decreased mobility and pain.  The examiner opined that the disc disease noted in the August 2009 VA examination is less likely as not caused by or a result of the service-connected lumbar myositis.  He found that recent x-rays show no current evidence of disc disease and there is no evidence of straightening of the lumbar spine to suggest inflammatory changes or lumbar myositis.

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the March 2010 VA examiner did not address the Veteran's current findings in relation to the degenerative disc disease noted in the August 2009 VA examination, the examination was insufficient.  Moreover, the March 2010 VA examiner did not state whether the noted degenerative disc disease found in the August 2009 VA examination was related to or a progression of the diagnosed lumbar myositis.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").    

Moreover, during the August 2009 VA examination, the Veteran indicated that he went to the emergency room at the VA hospital in San Juan, Puerto Rico, approximately two years earlier.  A review of the Veteran's file does not show that those records have been associated with the folder.  The RO should request those records upon remand.  If the records are not located the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e).  

The Veteran avers that his complete service treatment records (STRs) are not of record.  The RO should attempt to obtain any outstanding STRs.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from April 19, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to identify any other outstanding records pertaining to his low back disability.  


Bilateral hearing loss

In addition to the foregoing, the Veteran seeks entitlement to service connection for hearing loss.  In a letter dated in October 2004, the RO notified the Veteran that his claim for entitlement to service connection for bilateral hearing loss was denied.  The Veteran filed a notice of disagreement in December 2004 as to that determination.  When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since the Veteran has filed a notice of disagreement with regard to the denial of service connection for hearing loss, a statement of the case must be issued on remand pursuant to 38 CFR § 19.29.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his low back disability that are not already associated with the claims folder.  Then attempt to obtain any identified private records, provided that the necessary authorization forms are completed.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).    

2.  Obtain relevant medical records from the appropriate VA Medical Center dating from April 19, 2010.  If no further treatment records exist, the claims file should be documented accordingly.  

In addition, obtain medical records pertaining to emergency treatment of the Veteran in 2007 at the San Juan, Puerto Rico, VA Medical Center.  

3.  Request through the appropriate agency all service treatment records pertaining to the Veteran.  

In addition, request that the Veteran provide the service treatment records in his possession.  See November 2010 statement of the Veteran indicating that he would provide service treatment records upon the Board's request. 

4.  The Veteran should be accorded the appropriate examination for spine disorders by an Orthopedic Spine Surgeon or Neurosurgeon, in light of the issue involved.  The report of examination should include a detailed account of all manifestations of the service-connected back disability and any related neurological abnormalities present.  The Veteran asserts that he has degenerative disc disease that went undiagnosed until 2009.  Request that the examiner provide an opinion as to whether the disc disease noted in August 2009 is related to the service-connected disability, to include consideration of whether it is a progression or other manifestation of the service-connected diagnosed lumbar myositis.  If the examiner does not find degenerative disc disease, that finding must be reconciled with the diagnosis in August 2009.  Complete range of motion studies are to be completed.  The report of examination should include a detailed account of all manifestations of a lumbar spine condition found to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent possible, the additional range of motion lost due to any of the above, to include on repetition, should be set forth in the report.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide complete rationale for all conclusions reached.

5.  Issue the Veteran a statement of the case for the issue of service connection for bilateral hearing loss.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2011).  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue.

6.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


